Citation Nr: 1700664	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  09-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to January 6, 2015, for diplopia (previously rated as exotropia of the right eye), and in excess of 30 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a November 2010 travel Board hearing before the undersigned acting Veterans Law Judge; a transcript of which is of record.

When this case was previously before the Board in April 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

During the course of the appeal, the disability evaluation for diplopia (previously rated as exotropia of the right eye) was increased to 30 percent, effective January 6, 2015, by an April 2016 rating decision.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that a claim for entitlement to a TDIU is part of an increased rating issue when such claim is raised by the record, and the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As explained below, the Board has taken jurisdiction over the issue of entitlement to a TDIU.

The claim has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

As noted by the Board in April 2016, a petition to reopen a previously denied claim of entitlement to service connection for a left eye disability was raised in a March 2016 appellate brief.  Moreover, the issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record in an August 2016 claim.  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims on appeal.

Review of the VA treatment records contained in the VBMS show that the Veteran reported that his usual employment pattern was "retired/disability".  The Veteran stated that his income included benefits/Social Security.

Any records related to a claim for Social Security Administration (SSA) benefits are potentially pertinent to the appeal and should be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Moreover, the Veteran seeks entitlement to a TDIU.  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In this case, the Veteran does not meet the threshold requirements for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently only service-connected for diplopia (previously rated as exotropia of the right eye), and his combined rating for VA compensation purposes is 30 percent.

Where the percentage requirements for a schedular TDIU are not met, a TDIU may nevertheless be assigned on an extraschedular basis when a Veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning an extraschedular TDIU in the first instance.  38 C.F.R. 4.16 (b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran was afforded a VA examination in January 2015 in which the examiner noted that his eye condition impacted his ability to work as he was unable to drive and had difficulty reading at near distance.  The Veteran's representative noted this assessment in a February 2016 appellate brief to VA.

Given that the evidence reflects the Veteran may experience difficulty obtaining and maintaining employment, and given that the Board is precluded from awarding extraschedular TDIU in the first instance, on remand the Veteran's claim must be referred to VA's Director, Compensation Service, for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16 (b).

While this case is in remand status, development to obtain any other outstanding medical records pertinent to the claim also should be completed, to include all VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper Veterans Claims Assistance Act of 2000 notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) that advises him about what is needed to substantiate a claim for a TDIU.  

The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

Specifically, Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure the records discussed above, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

The following development must not be undertaken prior to completion of the development described in paragraphs 1 and 2.

3.  Obtain an examination by a qualified VA health professional to determine the functional impact resulting from the Veteran's service-connected diplopia (previously exotropia) of the right eye.  The evidence of record must be made available to and reviewed by the individual conducting the examination. 

The report should discuss all symptoms and manifestations resulting from diplopia (previously exotropia) of the right eye that could impact the Veteran's ability to function in a work-like setting.  The examiner should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, refer his claim to the Director, Compensation Service, for extraschedular consideration of TDIU under 38 C.F.R. § 4.16 (b).  A copy of the Director's decision on this claim must be included in the electronic claims file.

6.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







